HOLLANDER, Judge,
dissenting.
For several overlapping reasons, I dissent from that portion of the panel majority’s opinion concerning college expenses. First, the court erred because it failed to exercise its discretion concerning appellant’s request to present additional evidence regarding appellee’s financial circumstances. Second, even if the court did exercise its discretion, the court abused that discretion by denying appellant’s request. Third, the trial court was clearly erroneous in its conclusion that the “record before the Master is devoid of evidence pertaining to [appellee’s] ability to contribute to the children’s college expenses.” Fourth, the master and the circuit court improperly allocated the burdens of production or persuasion.
*129As the factual posture of the case is important to my analysis, I will review pertinent facts, some of which were not fully addressed by the panel majority.

Factual Summary

On July 20, 1993, the master conducted a hearing (the “July Hearing”) with regard to appellant’s Complaint. The Complaint had been filed in October 1992, but appellee was not served until late January 1993; he answered on February 11, 1993. By late April 1993, appellant filed a Request for Production of Documents. On June 30, 1993, when appellee’s response was more than 30 days overdue, appellant filed a “Motion for Order to Compel Discovery.” For reasons not attributable to appellant, the circuit court did not rule on the discovery motion until August 9, 1993. In its order, issued more than two weeks after the July Hearing, the court directed appellee to produce the requested discovery within 15 days.
After appellant filed her motion to compel, but before the court issued its discovery order, appellee had furnished some of the requested discovery. Appellee waited, however, until the eve of the July Hearing to do so. Thus, on July 14 and July 16—just days before the July Hearing—appellee produced some of his financial records.
At the July Hearing, appellant neither introduced records evidencing appellee’s financial status nor called appellee as an adverse witness. She testified, however, that appellee paid for their son’s first semester of college and that she personally talked to appellee about the cost of tuition. According to appellant, although she had spent a substantial sum of money on repairs for the son’s car, appellee wanted the car because the tuition “was going to be expensive and ... he was going to be covering this whole bill, and he needed the car back.” (Emphasis added).
After appellant rested, the master said to appellee: “I assume you have witnesses that you will be calling----” *130Instead, appellee moved to dismiss,2 arguing that appellant failed to establish appellee’s financial ability to pay the college tuition. In response, appellant claimed that it was appellee who was obligated “to testify to his inability to pay ... this is a support obligation ... on Mr. O’Neill’s part.” The master decided to hold the matter sub curia and continued the case until September 28, 1993. Shortly before the scheduled hearing, however, the master cancelled it. Consequently, appellee never presented any evidence or controverted appellee’s testimony.
Subsequently, in a written opposition to appellee’s motion for judgment, appellant vigorously contended that appellee had the burden to establish his own financial condition. On November 1, 1993, while the matter was under advisement, appellant submitted to the master a “Motion for Leave to Reopen Testimony,” in which she noted that appellee’s “partial discovery ... was provided less than one week prior to the [July] hearing” and that appellee continued to provide “full discovery,” notwithstanding the circuit court order of August 9, 1993. Appellant also explained that she had not called appellee as an adverse witness because of appellee’s failure to comply with discovery, his knowledge of his own financial situation, and her view that it was appellee who had the burden to establish his financial circumstances. Without ever formally ruling on the motion, the master issued his report on December 20, 1993. Soon thereafter, the court denied the motion to reopen as moot.
Appellant timely noted exceptions to the master’s report. She raised, inter alia, the discovery issue and asked the court either to remand to the master or, alternatively, to hear the additional evidence. At the hearing on the exceptions, held on April 12, 1994, appellant argued “that the burden is on the Defendant to present the evidence of his financial state, financial situation ... justice demands that the Defendant bear the burden of producing that evidence.” She renewed *131her request to require appellee to produce evidence as to his financial condition or else to permit her to offer such evidence. To that end, counsel said that she had “issued a subpoena duces tecum for Mr. O’Neill to bring those [documents]” to the hearing.

Discussion

I.
The trial judge failed to exercise his discretion concerning appellant’s request to present evidence with respect to appellee’s financial circumstances. A review of the court’s Memorandum and Order of April 15, 1994 reveals that the court never expressly addressed appellant’s request either for remand or an opportunity to present the evidence to the chancellor. Cf. Kirchner v. Caughey, 326 Md. 567, 572, 606 A.2d 257 (1992) (“There is no discussion of the issues by the chancellor, and no indication that he applied his independent judgment____ We now make clear that the ... opinion of the chancellor should address ... the issues relating to the conclusions to be drawn from the facts found”). Nor can I conclude that the implicit rejection of appellant’s request constituted the exercise of discretion. To the contrary, the trial court failed “to exercise choice in a situation calling for choice.... ” Hart v. Miller, 65 Md.App. 620, 627, 501 A.2d 872 (1985), cert. denied, 305 Md. 621, 505 A.2d 1342 (1986).
Pursuant to Md.Rule 2-541(i), which governs hearings on exceptions, if the court determined that presentation of additional evidence was warranted, the court could have remanded the matter to the master, it could have elected to hear the additional evidence, or it could have conducted a de novo hearing. Best v. Best, 93 Md.App. 644, 650, 613 A.2d 1043 (1992). Rule 2—541(i) states, in pertinent part:
The exceptions shall be decided on the evidence presented to the master unless: (1) the excepting party sets forth with particularity the additional evidence to be offered and the reasons why the evidence was not offered before the master, and (2) the court determines that the additional evidence *132should be considered. If additional evidence is to be considered, the court may remand the matter to the master to hear the additional evidence and to make appropriate findings or conclusions, or the court may hear and consider the additional evidence or conduct a de novo hearing. (Emphasis added).
See also Md.Rule 2-514. (where justice requires, trial court may continue a hearing and order production of documents for inspection by the court or issue a subpoena to obtain a person’s testimony).
Relying on Domingues v. Johnson, 323 Md. 486, 593 A.2d 1133 (1991), we recently reiterated in Lemley v. Lemley, 102 Md.App. 266, 277, 649 A.2d 1119 (1994) that “[w]hen a litigant files exceptions to the report and recommendations of a master, the chancellor must ‘exercise independent judgment to determine the proper result’” (citation omitted). Further, “[discretion is a ‘reasoned decision based on the weighing of various alternatives.’ When a court must exercise discretion, failure to do so is usually reversible error.” Lone v. Montgomery Co., 85 Md.App. 477, 485, 584 A.2d 142 (1991) (citations omitted). See also Maus v. State, 311 Md. 85, 108, 532 A.2d 1066 (1987) (same).
The court’s failure to exercise its discretion is particularly troubling in view of its ultimate conclusion that appellant was not entitled to prevail because she failed to prove appellee’s financial condition. Given the court’s view that the record was “devoid” of crucial evidence, it was incumbent upon the court to address appellant’s request and, inherent in that, the propriety of the master’s implicit denial of her motion to reopen.3
To play fair, a trial judge relying upon discretionary powers should place on record the circumstances and factors that were crucial to his determination. He should spell out his reasons as well as he can so that counsel and the reviewing court will know and be in a position to evaluate the sound*133ness of his decision. If the appellate court concludes that he considered inappropriate factors or that the range of his discretionary authority should be partially fenced by legal bounds, it will be in a position to do this intelligently.
M. Rosenberg, Judicial Discretion of the Trial Court, Viewed, From Above, 22 Syracuse L.Rev., 635, 665-666 (1971).
II.
I do not lightly quarrel with a trial court’s exercise of discretion. But here, if the court exercised its discretion, then I am constrained to find it was abused. Several considerations combine to compel that conclusion.
In exercising its discretion, the court apparently failed to consider a variety of factors, which may be summarized as follows: Appellee, belatedly and without any explanation, made an eleventh hour production of critical financial documents; the circuit court, after the July Hearing, issued a discovery order requiring appellee to furnish discovery and appellee did not comply; given the posture of the case, including the nature, in general, of proceedings before masters and that another hearing date had been scheduled, appellee would not have suffered any prejudice if the master had granted the motion to reopen; the consequences of dismissal were extreme, particularly since the son’s college education at the school of his choice may have hung in the balance; appellee was in the best position to establish his own financial circumstances, particularly because of the discovery violation; appellant’s counsel did not fail to offer evidence of appellee’s economic status as a matter of trial strategy—she raised an important legal issue as to whether the burden fell to appellee to establish his financial resources; if appellant’s counsel erred in her assessment of the burdens of persuasion or production, her client has been made to pay an enormous penalty; a dismissal on technical grounds runs counter to a “valid societal preference for a decision on the merits.” Hart v. Miller, 65 Md.App. at 628, 501 A.2d 872.
I will explore some of these points in more detail.
*134A.
In assessing whether the trial court abused its discretion, it is hard to ignore the circumstances surrounding appellee’s discovery violation. This is so particularly because the master and the chancellor allocated to appellant the burdens of production and persuasion regarding appellee’s financial resources, and then determined that she failed to meet those burdens. Assuming that appellant was obligated to shoulder those burdens, appellee’s discovery violation was especially egregious.
When appellant appeared at the July Hearing, she indisputably had just received appellee’s discovery, which was nonetheless incomplete. After the July Hearing, the trial court issued an order compelling discovery; that order effectively constituted a finding by the circuit court that appellee violated his discovery obligation. In resolving the merits of appellant’s request to present additional evidence, that finding should have weighed heavily in appellant’s favor.
The majority suggests that appellant essentially sat on her rights, despite appellee’s delayed and incomplete discovery production, because she failed to protest to the master, declined to call appellee as an adverse witness, and chose not to make use of whatever documents she had obtained. But at the exceptions hearing, appellant explained that, because of appellee’s discovery violation, she should not have been forced to call appellee as a witness to produce evidence in appellee’s possession. This would have placed her “in the position of having to put on a witness as her witness without knowing what the truth of the matters were and not even being able to be in a position to ... appropriately cross examine ... him____”4 I agree.
Production of discovery, on the eve of trial, results in “unfair surprise.” Bartholomee v. Casey, 103 Md.App. 34, 48, *135651 A.2d 908 (1994), citing John A. Lynch, Jr. & Richard W. Bourne, Modern Maryland Civil Procedure § 7.8(c), at 597 (1993). Appellant, through no fault of her own, was put in the position of having to proceed to trial without adequate time to review, prepare, or verify information that she had received. The majority’s suggested solution—to call appellee as an adverse witness—was not, under the circumstances, a viable solution. That approach would have amounted to a fishing expedition in contravention of the purpose of discovery. Rather, as a remedy for the discovery violation, the court should have remanded to the master or taken additional evidence on its own. This would not have been a “second bite at the apple;” appellant never really had much in the way of a first bite.
The court’s role in ruling on the discovery motion, after the July Hearing, is also significant. Because of the brief time between appellee’s answer and the July Hearing, I recognize that it was unrealistic for the parties or the court to have proceeded more quickly in connection with the discovery dispute. Nevertheless, the trial court apparently failed to consider that appellant was ultimately penalized because the circuit court did not rule on appellant’s discovery motion in advance of the July Hearing. Had a discovery order been entered before the July Hearing, a violation of the order would have entitled appellant to move for sanctions under Rule 2-433. As a sanction, the court could have deemed appellee’s ability to pay as having been established (Rule 2-433(a)(1)) or it could have barred appellee from opposing a particular claim asserted by appellant. Rule 2-433(a)(2).5 *136Further, once the circuit court ordered production after the July Hearing, the court should have permitted appellant to obtain the records embodied in the order and should have permitted her to use them in a subsequent proceeding. Doing otherwise rendered the court’s August discovery order hollow.
B.
As noted, the trial court found that the record before the master was “devoid of evidence.” Thus, the court acknowledged that it did not have sufficient first-level facts upon which to resolve an important issue. Indeed, neither the chancellor nor the master ever resolved whether appellee had the ability to pay some portion of the tuition. ■ Rather, they determined only that appellant did not prove the extent of appellee’s ability to pay. What we said in Levitt v. Levitt, 79 Md.App. 394, 556 A.2d 1162, cert. denied, 316 Md. 549, 560 A.2d 1118 (1989), is apt here:
The Master’s primary responsibility is to develop the first-level facts.
N< & Hí
It is these first-level facts found by the Master which form the base on which the Chancellor makes his or her judicial determination.... If the Chancellor finds the Master’s factual base inadequate, the Chancellor may remand to the Master or the Chancellor may conduct a de novo hearing, again so that a sound factual base exists for the ultimate determination.
* # • * * * *
When, as here, a Chancellor is faced with a report that omits critical first-level facts, the Chancellor has only two courses to follow—to hear further evidence or remand to *137the Master to make the findings. This is basic to the relationship between Chancellor and Master—the two participants in the decision-making process.
Id. at 399, 402, 556 A.2d 1162 (emphasis added; footnote omitted).6
The court had statutory authority either to remand to the master, to receive additional evidence, or even to conduct a de novo review. Md.Rule 2-541 (i). Whatever mechanism the court employed, the importance of an “adequate factual predicate for the ultimate disposition of the case” cannot be overstated. Best, 93 Md.App. at 654, 613 A.2d 1043. The trial court has broad authority, under Md.Rule 2—541(i) and the common law, “to conduct a de novo hearing in any case in which the chancellor is not satisfied that a proper decision can be rendered based on the proceedings before the master----” Best, 93 Md.App. at 653-654, 613 A.2d 1043. In this case, given the totality of the circumstances and the complete lack of information as to appellee’s financial circumstances, the case cried out for the opportunity to present additional information as to appellee’s financial condition.
C.
In asserting that appellee had the burden of production or persuasion as to his financial circumstances, appellant raised a serious legal issue. See discussion, Part IV infra. Appellant certainly made clear that she opted not to offer evidence as to appellee’s financial situation not, as the majority suggests, on the basis of misguided “strategy,” but because she thought the burden to do so fell on appellee. Nevertheless, when confronted with a motion to dismiss, appellant sought to reopen. The court should have recognized that the master unreasonably refused to permit appellant to reopen, even though another evidentiary hearing had already been scheduled.
*138D.
In the end, this case was reduced to a matter of gamesmanship instead of a search for the truth. This is especially so when one considers that, potentially, the son’s opportunity for a college education was at stake. Indeed, the tuition unquestionably was for the benefit of the son, not appellant.
In sum, under all of the circumstances, the trial court’s refusal to permit a remand to the master or to conduct additional evidentiary proceedings of his own amounted to an abuse of discretion.
[T]he chancellor has the power—indeed the plain duty—to allow defects in proof to be supplied at any time, when, in his discretion, the ends of justice will be served; and that his action in so doing will only be reversed if it is arbitrary and the rights of some of the parties are improperly affected.
Nusbaum v. Saffell, 271 Md. 31, 40, 313 A.2d 837 (1974), citing Bradford v. Eutaw Savings Bank, 186 Md. 127, 46 A.2d 284 (1946).7
III.
As has been noted, appellant introduced evidence concerning appellee’s ability to pay; she testified that appellee paid one semester of college and said that he would pay the rest of the tuition. Appellant also said that appellee insisted on the return of the son’s car to defray the tuition expense. Appellee never refuted appellant’s testimony. Yet the court denied the exceptions because it said the record was devoid of evidence as to the husband’s ability to contribute to the cost of tuition.
Although the evidence was, admittedly, scanty, the record certainly was not “devoid” of evidence. Therefore, the court’s finding was clearly erroneous. This is especially so in the *139posture of a motion to dismiss, when the court is obligated to construe all inferences in the light most favorable to the party against whom the motion is made. Moreover, even if the motion were one for judgment, neither the master nor the court ever found that appellant’s testimony was unworthy of belief.
IV.
In my view, appellant did not bear the ultimate burden of persuasion in regard to appellee’s financial condition. Nevertheless, even if appellant did have that burden, she produced sufficient evidence in her case as to appellee’s financial ability, so that the burden of production shifted to appellee.
The majority asserts that appellant did not raise—and we need not consider—the issue of burden of proof. That conclusion is not supported by the panel majority’s own words. The majority correctly states that appellant argued below that “the burden is on the defendant to present evidence of his financial state, financial situation.” The majority also points out that “fajppellee argued, the master concluded, and Judge Kane agreed that it was appellant’s obligation to show that appellee had breached his agreement to contribute to his son’s college expenses, and that meant that appellant was required to prove that appellee had the financial means to pay....” Finally, the panel majority determined that appellant did not meet her burden, because she did not demonstrate appellee’s financial ability to pay some of the college tuition.
As the majority makes plain, the important issue of allocation of the burdens of persuasion and production permeated the proceedings below. On appeal, appellant specifically argues only that, based on the evidence adduced, the burden of production shifted to appellee. Nevertheless, the question of burdens of persuasion and production is subsumed in appellant’s claim that the court erred “in concluding that there was no evidence pertaining to appellee’s ability” to shoulder some of the college expense.
*140A.
But for their agreement, neither party would have had a legal obligation to pay for their son’s college education, as the son was emancipated. The settlement agreement, however, is tantamount to an extension of the parents’ mutual obligation of child support, at least with respect to college expenses. See Kramer v. Kramer, 26 Md.App. 620, 637-38, 339 A.2d 328 (1975) (parties can, by agreement, extend support obligation beyond emancipation, particularly with respect to college expenses). When viewed in this light, appellant’s failure to present information concerning appellee’s financial status was not grounds to dismiss her claim.
Each parent has an independent duty to support his or her child, which “derives from the obligation of the parent to the child, not from one parent to another.” Rand v. Rand, 40 Md.App. 550, 554, 392 A.2d 1149 (1978); see also Goldberger v. Goldberger, 96 Md.App. 313, 324, 624 A.2d 1328, cert. denied, 332 Md. 453, 632 A.2d 150 (1993) (by nature and by law, the status of parenthood entails the duty of support). In fashioning a child support award, the court must consider the respective economic position of the parents. Unkle v. Unkle, 305 Md. 587, 597, 505 A.2d 849 (1986) (citing cases). See also Bagley v. Bagley, 98 Md.App. 18, 38-39, 632 A.2d 229 (1993), cert. denied, 334 Md. 18, 637 A.2d 1191 (1994) (child’s ability to realize potential should not be diminished by divorce even though parents may incur greater expenses); Md.Code Ann., Fam.Law Art. § 12-202 (1991) (factors in awarding support). Depending on the parties’ station in life, college expenses of a minor child may be a necessity towards which both parents must contribute to the extent they are able. Campolattaro v. Campolattaro, 66 Md.App. 68, 82-83, 502 A.2d 1068 (1986). Indeed, courts in other jurisdictions have required parents of children who have reached legal age to pay college expenses beyond their children’s emancipation, even in the absence of an agreement to do so. See, e.g., Newburgh v. Arrigo, 88 N.J. 529, 443 A.2d 1031 (1982); Spitzer v. Tucker, 404 Pa.Super. 539, 591 A.2d 723 (1991); see also Annotation, Responsibility of Noncustodial Divorced Parent to Pay For, or Contribute *141To, Costs of Child’s College Education, 99 A.L.R.3d 322 (1980 & Supp.1991).
The case of Rand v. Rand, 280 Md. 508, 374 A.2d 900 (1977), aff'g 33 Md.App. 527, 365 A.2d 586 (1976) is pertinent here. In Rand, when the age of majority was still twenty-one, the parties had agreed at separation to send their child to college. As the time for college approached, the wife filed a motion to increase support payments. At that time, she was earning a net income of $300 per month after personal expenses, and the husband was earning a net income of $500 per month after personal expenses; college cost $520 per month. The chancellor decided to increase the husband’s support payments to $480 per month, representing 92% of the total cost of college. Relying on the Equal Rights Amendment (“E.R.A.”), codified at Article 46 of the Maryland Declaration of Rights, this Court rejected the wife’s “contention that as the mother she is but contingently obligated to contribute to the support of her minor child.... ” 33 Md.App. at 539, 365 A.2d 586. Accordingly, we reversed, directing the lower court to set the support payment according to the proportion of the parents’ disposable incomes.
The Court of Appeals agreed. Essentially, the Court held that, under the E.R.A., each parent has an equal duty to support; the liability of each parent does not depend on the financial inability of the other. 280 Md. at 511-12, 516, 374 A.2d 900. What the Court said then remains relevant now:
We, therefore, fully agree with the Court of Special Appeals that the parents must share the responsibility for parental support in accordance with their respective financial resources. In so holding, we do not undertake to mandate any specific formula by which the chancellor is to calculate the amount of support to be charged against each parent. WTiether it is appropriate to utilize a “net income after personal expenses” test, as the Court of Special Appeals did in this case, or a gross income, or a total capital resources test, or some other measure of assessing financial *142resources, is a matter to be determined by the chancellor in view of the circumstances of each individual case.
280 Md. at 517, 374 A.2d 900.
The same rationale should apply here, even though the duty to provide support technically arises from the parties’ separation agreement, rather than by operation of law. The portion of the separation agreement creating a duty to pay the child’s college expenses is, functionally, an agreement to provide support through college. The agreement dictates that both parents would pay, to the extent they could; it does not place the primary duty of paying for college solely on one parent, and impose only contingent liability upon the other. Thus, if appellee wanted to avoid his duty to pay under the separation agreement, he had the burden of demonstrating his inability to do so. This conclusion is premised on the concern, as a policy matter, with the child’s best interest, not the parent’s financial comfort.
B.
Even if, as the majority suggests, contract principles apply, I would analogize the proceedings to a suit for payment of a debt. Typically, in those cases, when a plaintiff sues, claiming a debt is due and owing, a borrower who has actually paid the debt must plead, as an affirmative defense, that the debt has been satisfied. See Md.Rule 2-323(g)(12). See also McCormick on Evidence § 337, at 429 (John W. Strong, et a!., eds., Practitioner Treatise Ser., 4th ed. 1994) (“A doctrine often repeated by the courts is that where the facts with regard to an issue be peculiarly in the knowledge of a party, that party has the burden of proving the issue. Examples are the burdens commonly placed upon the defendant to prove payment....”) (hereinafter, McCormick). In much the same way, appellee should have been required to establish his inability to pay, as an affirmative defense. He would then have been obligated to produce evidence as to his financial status and he would have had the burden of persuasion on that issue.
*143The case of Lake v. Callis, 202 Md. 581, 97 A.2d 316 (1953) (Sobeloff, J.) is instructive here. Callis concerned a dispute between a bankruptcy trustee on the one hand, and the bankrupt and his wife on the other, over a portion of the cash surrender value of certain insurance policies used as security for a mortgage loan. After a foreclosure, the mortgagee resorted to the cash surrender value of the bankrupt’s life insurance to discharge the balance of its claim. As the value of the policies exceeded the deficiency, the trustee sought to recover the remaining portion of the fund. Appellees argued, however,. that the fund was not an asset of the bankruptcy estate and that appellees were sureties, not debtors. They also claimed that the trustee had the burden to prove that appellees benefitted from the loan.
The bankruptcy trustee, in contrast, contended that appellees had the burden to prove their status, which they did not do; they never testified or produced evidence in support of their claim.8 Since appellees did not establish that they did not receive the benefit of mortgage loans, the trustee asserted that they could not maintain their claim for subrogation. What the Court said is pertinent:
The appellees themselves did not testify, although the issue concerned matters with which they were better acquainted than anyone else. They failed to show what happened to the proceeds of the mortgage loan. It is a rule grounded in common sense that the burden of proving a fact is on the party who presumably has peculiar means of knowledge enabling him to prove its falsity, if it is false.
sfs sk sjs * H5
[T]he facts upon which the appellees make their claim must be distinctly shown. Evidence is totally lacking to support a valid conclusion that the loan was not actually made to *144[appellees].... The appellees failed to meet their burden of proving even a prima facie case entitling them to prevail. Their effort to be cloaked in a status contradictory to that unmistakably shown by their signatures must thereafter fail.
Id. at 587-89, 97 A.2d 316.
Similarly, appellee here failed to testify or produce a shred of documentary evidence to establish even a prima facie case of his inability to pay. He never controverted appellant’s testimony that, at least inferentially, established appellee’s ability to pay. Especially in light of appellee’s discovery failure, he is the one with the “peculiar means of knowledge” of his own financial status. See District Heights Apts. v. Noland Co. Inc., 202 Md. 43, 50, 95 A.2d 90 (1953) (“It is an accepted rule that where a plaintiff has established a prima facie case, and the defendant seeks to support his defense by facts which are or ought to be within his knowledge, the burden shifts to him.”); Plummer v. Waskey, 34 Md.App. 470, 485, 368 A.2d 478, cert denied, 280 Md. 734 (1977) (“[T]he burden of ultimate persuasion as well as the burden of producing evidence may be allocated to either party on any particular issue as the emerging common law deems appropriate and fair.”). .
C.
“It is well established that the broad concept of ‘burden of proof consists of at least two component parts: the burden of production (also referred to as the duty of going forward with the evidence) and the burden of persuasion.” Kassap v. Seitz, 315 Md. 155, 161-62, 553 A.2d 714 (1989). Even if appellant had the burden of persuasion regarding appellee’s ability to pay, based on the evidence adduced, she produced sufficient evidence to shift to appellee the burden of going forward. Appellee did not meet his burden.
Given appellant’s testimony that appellee paid their son’s first semester of college tuition and said he would cover the whole expense, appellant’s testimony established, inferentially, *145appellee’s capacity to pay. As McCormick points out, “the initial allocation of the burden of producing evidence may not always be final. The shifting nature of that burden may cause both parties to have the burden with regard to the same issue at different points in the trial.” Id. § 337, at 431 (footnote omitted). Appellant’s testimony was enough to require appellee to produce evidence to the contrary.
Support for the view that appellee had the burden of production derives from the recent case of Port East Transfer, Inc. v. Liberty Mut. Ins. Co., 330 Md. 376, 624 A.2d 520 (1993). There, in an action for additional premiums under a retrospective premium policy, the insurance company filed a complaint in federal court alleging breach of contract and money due on an account between the parties. The federal court certified a single issue to the Court of Appeals, regarding the allocation of burdens of persuasion and production.
The duty of good faith was viewed an implied element of the insurer’s claim. Nevertheless, the insurer argued that it was not required to prove that it had acted reasonably and in good faith with respect to the hundreds of claims it settled for its insured. Rather, the insurer contended that it was sufficient to allege and prove the existence of the contract and a breach; the insured’s claim of breach of an implied obligation to act reasonably and in good faith constituted an affirmative defense. Accordingly, the insured had the burden of going forward in order to generate the issue.
The Court recognized that the allocation of the burden of production is “simply a device for predetermining who shall have the burden of producing sufficient evidence to legitimately create an issue.” Id. at 387, 624 A.2d 520. The Court said that “to require the insured, in the absence of any evidence of bad faith, to offer proof of its good faith in investigating, adjusting, and settling hundreds of claims in order to prove its action for premiums, ‘would abuse both the parties and the judicial system.’ ” Id. at 386, 624 A.2d 520 (citation omitted). Consequently, the insurer only had to prove its good faith if the issue was generated. Moreover, the Court placed on the *146insured the duty to come forward with a challenge. What the Court said is instructive here:
[I]n a case such as this, although the ultimate burden of proof of its claim remains at all times with the insurer, the burden of production of evidence of violation by the insurer of an implied condition of good faith is upon the insured. We believe this allocation of the burden of production will provide adequate protection for the party claiming bad faith, but will not unnecessarily burden the insurer or the court ■with protracted proceedings and unnecessary production of evidence concerning matters not legitimately at issue.
Id. at 386, 624 A.2d 520.
While the insurer had greater knowledge of its own conduct, the information was, because of ample discovery tools, also available to the insured, who could then decide whether to mount a challenge. Given appellee’s conduct during discovery, the Court’s recognition of the important role of the discovery process is particularly noteworthy:
In allocating to the insured this burden of coming forward with the evidence, we have taken into consideration that the insurer will ordinarily have superior knowledge of the facts bearing on the issue. Of necessity, then, wide latitude must be given the insured in pretrial discovery. It seems unlikely that an insured will undertake the considerable expense of an extended inquiry into every case file without some reasonable suspicion that the insurer failed in its implied obligation. If the insured wishes such an inspection, however, modern discovery techniques are entirely sufficient to permit it, and the parties may thereby determine the existence of legitimate issues that should probably be brought before the court.
Id. at 386-387, 624 A.2d 520; emphasis added.
If the insured in Port East had the duty to come forward to dispute the insurer’s good faith, then appellee here had the duty to come forward with some evidence of his inability to pay. The Court’s reasoning is all the more pertinent here because appellant did not fully have the benefit of “modern *147discovery techniques;” the order compelling discovery postdated the July Hearing, and appellant was not furnished with discovery in sufficient time to make genuine use of it.

. Appellee’s motion was, in actuality, a motion for judgment.


. Obviously, had the trial court granted appellant’s request to supplement the record, any deficiency in the record may have been cured.


. Counsel also noted that the "operative year” was 1992 and, presumably, by the time of the exceptions hearing, appellee would have his 1992 tax return, even though that return had not been produced for the July Hearing.


. Maryland law grants broad discretion to a trial court to fashion a remedy based on a party’s failure to abide by the rules of discovery. Bartholomee, 103 Md.App. at 48, 651 A.2d 908. See Hon. Joseph F. Murphy, Jr., Maryland Evidence Handbook, § 504(C), at 235 (2nd ed. 1993); Paul V. Niemeyer & Linda M. Schuett, Maryland Rules Commentary, Rule 2-422, at 302 (2nd ed. 1992); State Roads Comm’n v. 370 Ltd. Partnership, 325 Md. 96, 106-111, 599 A.2d 449 (1991); Starfish Condo Ass’n v. Yorkridge Service Corp., 295 Md. 693, 458 A.2d 805 (1983); Taliaferro v. State, 295 Md. 376, 398, 456 A.2d 29, cert. denied, 461 U.S. 948, 103 S.Ct. 2114, 77 L.Ed.2d 1307 (1983); Md.Rule 2-*136433(a). Clearly, in this case, a remedy barring appellee’s use of his own documents would not be a remedy at all. The sanction of document preclusion would have been injurious to appellee only if he sought to introduce the records; as appellee never sought to introduce his records, that remedy has no meaning in this case.


. The chancellor, of course, must make the ultimate conclusions and judgments, based on his or her "independent review of the record and of the facts properly found by the master.” Domingues v. Johnson, 323 Md. at 491, 593 A.2d 1133.


. There is, perhaps, one bright note for appellant; the majority’s decision has no prospective effect. Thus, as to future years of the son’s college education, it would seem that the parties may yet return to court to litigate their respective abilities to pay.


. In a comment particularly apt here, the Court observed:
As both sides preferred to argue doubtful inferences from facts not proved though available, rather than to prove the facts, the record was left in a very incomplete state.
Id. at 586, 97 A.2d 316.